DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 17 December 2020, 17 December 2020, 17 March 2021, 28 April 2021, 27 May 2021, and 23 June 2021, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the title of the invention:
Replace the title of the invention with the following new title of the invention:
--Method of converting sheet material into a custom packaging template--.
In the specification:
Paragraph [0001], line 5, delete “20.14” and insert --2014--.
In the claims:
Claim 1, line 7, delete “dimension” and insert --dimensions--.

Claim 17, line 14, delete “element” and insert --elements--.
Claim 17, line 28, delete “a” and insert --the--.
Claim 18, line 21, delete “the” and insert --a--.
Claim 18, line 23, delete “a” and insert --the--.
Claim 18, line 56, delete “a” and insert --the--.
Explanation for Examiner’s Amendment
The title of the invention has been changed to a new title of the invention which is consistent with the claimed subject matter.
The specification has been amended to correct an editorial error.
Claims 1, 14, 17 and 18 have been amended to correct editorial errors.
Allowable Subject Matter
Claims 1-29 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 15 and 18, the subject matter of each independent claim is allowable over the prior art because of the combination of method step limitations set forth in each independent claim and their relationship to one another.  The combination of method step limitations of each independent claim is what makes each independent claim allowable over the prior art, as the subject matter of each independent claims is neither taught or suggested by the prior art.
The closest prior art to Pettersson (US 2004/0082453), Pettersson et al. (WO 2013/071073), Smithson (US 2353419), Systema (US 2015/0360801), and Bidlack et .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        24 September 2021